          Case 4:20-cv-01363-JJV Document 27 Filed 03/25/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

 FRANK LAWRENCE,                               *
 #07934-20                                     *
                                               *
                        Plaintiff,             *
 v.                                            *              No. 4:20CV01363-JJV
                                               *
 ARAMARK, et al.                               *
                                               *
                        Defendants.            *


                                         JUDGMENT

       Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is DISMISSED without prejudice. It is certified, pursuant to

28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal from this Judgment and the corresponding

Order would not be taken in good faith

       SO ORDERED this 25th day of March 2021.


                                                ____________________________________
                                                JOE J. VOLPE
                                                UNITED STATES MAGISTRATE JUDGE
